CCA 20110507. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted and the decision of the United States Army Court of Criminal Appeals is affirmed.*

 It is noted that the military judge neglected to seal the portion of the record and exhibit pertinent to an MRE 412 closed hearing. Accordingly, the Clerk is directed to seal Defense Exhibit A and pages 226-232 of the transcript.